— Judgment, Supreme Court, New York County, ren*765dered June 27, 1973, after jury trial, unanimously reversed, on the law, the motion to suppress evidence granted, and the indictment dismissed. The stop by police of the auto in which contraband was found was no less based on mere suspicion than that in People v Martinez, (37 NY2d 662), nor even the situation found in Terry v Ohio (392 US 1). It was based, as far as the record goes, on the fact that the vehicle bore out-of-State plates and had been seen in the neighborhood earlier that day. See the discussion of cases on the subject per Lutsky, J., People v Grant (85 Misc 2d 70). On the facts here found, it does not appear necessary to consider whether People v Ingle (36 NY2d 413), continues to be nonretroactive in effect (People v Simone, 48 AD 2d 497) or was actually declared retroactive in People v Martinez (supra). Concur: — Stevens, P. J., Markewich, Kupferman, Capozzoli and Lane, JJ.